Title: Thomas Jefferson to John F. Watson, 17 August 1814
From: Jefferson, Thomas
To: Watson, John Fanning


          Sir  Monticello Aug. 17. 14
          Your favor of June 2. has been recieved, as also Nos 29. 31. & 37. and vols 1. 2. 3. of the Edinburgh review. the 4th and subsequent volumes had better come on by mail, singly as you they are published. I have directed a remittance to be made by my correspondents in Richmond, Gibson & Jefferson, to mr Dufief bookseller in Philadelphia, out of which I have desired him to pay you 11.25 D  for which be so good as to call on him within a few days after you recieve this, and accept the assurances of my respect.
          Th:
            Jefferson
        